                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 DAQUAN FINNEY,                                     Civil Action No. 7:21CV00261
     Plaintiff,
                                                    MEMORANDUM OPINION
 v.
                                                    By: Michael F. Urbanski
 STEVEN MNUCHIN, et al.,                            Chief United States District Judge
      Defendants.



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to Bivens v. Six

Unknown Names Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). By order entered

May 24, 2021, the court directed plaintiff to submit within twenty days from the date of the order

a signed Consent to Fee. Plaintiff was advised that a failure to comply would result in dismissal

of this action without prejudice.

        More than twenty days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 29th day of June, 2021.
                                                                        Michael F. Urbanski
                                                                        Chief U.S. District Judge
                                                                        2021.06.29 16:06:16
                                                                        -04'00'

                                                      Chief United States District Judge
